DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-12, 18, 21, 24-32, 40-48 renumbered as claims 1-30 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claims 1, 28, 29, 30, and in light of the applicants remarks, prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim feature of “transmitting, in a multiple link communication system, information identifying a communication constraint associated with the user equipment being capable of performing soft combining” 

The teachings of Ng US (2014/0192734) discloses a UE, in a multiple link communication system (see Fig. 11 & Para [0088] i.e., CoMP system) which signals or transmits to the network, a UE capability which includes information identifying a communication constraint such as the total number of transmission points (TP) “N” that can be handled by the UE which is based on the total number of transport blocks that can be handled by the UE (see Para’s [0088] & [0127-0128]) for receiving a scheduled downlink communication configuration which satisfies the communication constraint (see Para’s [0005], [0086], [0088] i.e., DL assignments based on the number of TPs involved in the inter-eNB CoMP JT operation & [0127-0128]). However the teachings of Ng does not disclose “transmitting, in a multiple link communication system, information identifying a communication constraint associated with the user equipment being capable of performing soft combining” as required in independent claims 1 and 28-30.  

The teachings of Yuan et al. US (2020/0374084) discloses wherein a DMRS pattern is used for a plurality of scheduled downlink communications based at least in part on a communication configuration (see Para’s [0021], [0088], & [0120-0121]). However the teachings of Yuan does not disclose “transmitting, in a multiple link communication system, information identifying a communication constraint associated with the user equipment being capable of performing soft combining” as required in independent claims 1 and 28-30.  

3.	The dependent claims 2-5, 7, 9-12, 18, 21, 24-27, 31-32, and 40-48 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461